Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Advisory Action
Applicant respectfully submits that the cited references fail to disclose at least the features of "wherein determining, by the terminal, the numerology for detecting the synchronization signal comprises: determining, by the terminal, a numerology corresponding to a frequency band currently detected by the terminal according to a correspondence relationship between a frequency band and a numerology, and determining the determined numerology as the numerology for detecting the synchronization signal; wherein if there are a plurality of determined numerolo2ies, then detecting, by the terminal, the synchronization signal according to the determined numerology comprises: detecting blindly, by the terminal, the synchronization signal according to each of the determined numerologies" as recited in the amended claim 1.
The Examiner respectfully disagrees.
Fwu et al. discloses in embodiments in which numerologies and/or resource partition for multiple RATs, sub-RATs or partitions is predefined or dedicated carriers are allocated for different RATs, a dedicated downlink synchronization signal and PBCHs may be transmitted on each RAT, sub-RAT or partition. In embodiments in which the numerologies and/or resource partition for multiple RATs, sub-RATs or partitions is configured using a MIB or SIB, a single MIB or SIB may be transmitted on one of the RAT, sub-RAT or partition. After successfully decoding the MIB or SIB, the UEs may be able to derive the resource information or numerologies for other RATs, sub-RATs or partitions. Thus, information provided from the eNB to the UE via a single transmission in a particular RAT, sub-RAT or partition may enable communications using different RATs, sub-RATs or partitions (see Figure 3 and paragraphs 0041-0043).

Ma et al. discloses  the UEs may try to transmit or receive a signal over the carrier based on different numerologies until one or more criteria is satisfied, e.g., a cyclic redundancy check (CRC) check verifies that a signal was correctly received according to a candidate numerology (paragraph 0023).  Ma et al. achieves this through blind detection (paragraph 0023).Figure 2 clearly shows each frequency range can have at least 2 numerologies wherein each numerology would have to be already known in order to detect the signal using the numerology. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER T WYLLIE whose telephone number is (571)270-3937.  The examiner can normally be reached on 4pm-11:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marsha Banks-Harold can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/CHRISTOPHER T WYLLIE/               Examiner, Art Unit 2465